DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nojiri et al (US Publication No.: US 2016/0341860 A1, “Nojiri”). 
Regarding Claim 1, Nojiri discloses a polarizing plate (Figure 1, polarizing plate 1), comprising a first protective film, a polarizer, and a second protective film, sequentially (Paragraph 0284),
Wherein at least one of the first protective film and the second protective film is a protective film for preventing color distortion, in which the angle of the protective film formed by a slow axis with respect to a TD (transverse direction) axis of the protective film is within a range of 0 to 4.5 degrees (Paragraph 0278 discloses an angle less 5 degrees, more preferably less than 1 degree),
Wherein the slow axis means an axis with the highest refractive index on surface of the protective film (Paragraph 0278 defines the slow axis).

Regarding Claim 2, Nojiri discloses the polarizing plate according to claim 1, wherein the protective film for preventing color distortion has an angle formed by the slow axis with respect to the TD axis in a range of 0 to 3 degrees (Paragraph 0278  discloses an angle less 5 degrees, more preferably less than 1 degree).



Regarding Claim 4, Nojiri discloses the polarizing plate according to claim 1, wherein the protective film for preventing color distortion is a polyester film (Paragraph 0235).

Regarding Claim 5, Nojiri discloses the polarizing plate according to claim 4, wherein the polyester film comprises a polyethylene terephthalate film (Paragraph 0235).

Regarding Claim 7, Nojiri discloses the polarizing plate according to claim 1, wherein an angle formed by the TD axis of the protective film for preventing color distortion and a light absorption axis of the polarizer is within a range of 80.5 to 99.5 degrees (Paragraph 0278-0284 disclose that the angles are perpendicular, which falls within the claimed range).

Regarding Claim 8, Nojiri discloses a display device (Figure 1) comprising:
A display panel (Figure 1);
A first polarizing plate which is disposed on a viewing side of the display panel and comprises a first protective film, a first polarizer, and a second protective film sequentially (Figure 1, first polarizing plate 1; Paragraph 0284);
A second polarizing plate which is disposed on an opposite of the viewing side of the display panel and comprises a third protective film, a second polarizer, and a fourth protective film, sequentially (Figure 1, second polarizing plate 8; Paragraph 0284),
Wherein at least one of the first to fourth protective films is a protective film for preventing color distortion having an angle formed by a slow axis of the protective film with respect to a TD (transverse direction) axis of the protective film in a range of 0 to 4.5 degrees (Paragraph 0278 discloses an angle less 5 degrees, more preferably less than 1 degree),


	Regarding Claim 9, Nojiri discloses the display device according to claim 8, wherein at least two of the first to fourth protective films are the protective films for preventing color distortion (Paragraph 0278 discloses that each protective film is used for preventing color distortion).

	Regarding Claim 10, Nojiri discloses the display device according to claim 9, wherein in the at least two protective films for preventing color distortion, the angle formed by the slow axes of the respective protective films with respect to the TD axes are each independently in a range of 0 to 4.5 degrees in the clockwise direction or 0 to 4.5 degrees in the counterclockwise direction (Paragraph 0278 discloses that each protective film is used for preventing color distortion and forms an angle of less than 5 degrees, preferably less than 1 degree).

Regarding Claim 11, Nojiri discloses the display device according to claim 9, wherein in the at least two protective films for color-distortion prevention, the difference in absolute values of the angles formed by the slow axes of the respective protective films with respected to the TD axes is 3.5 degrees or less (Paragraph 0278 discloses a difference of less than 1 degree). 

Regarding Claim 13, Nojiri discloses the display device according to claim 8, wherein one of the first protective film and the second protective film and one of the third protective film and the fourth protective film are each the protective film for preventing color distortion (Paragraph 0278 discloses that each protective film is used for preventing color distortion).

Regarding Claim 14, Nojiri discloses the display device according to claim 9, wherein the first protective film and the fourth protective film are each the protective film for preventing color distortion (Paragraph 0278 discloses that each protective film is used for preventing color distortion).

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nojiri in view of Heo et al (US Publication No.: US 2020/0326587 A1 of record, “Heo”).
Regarding Claim 6, Nojiri discloses the polarizing plate according to claim 1.
Nojiri fails to disclose that the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm calculated from the following Equation 1 in a range of 10nm to 1000nm: [Equation 1] Rin = (nx-ny) * d,  wherein nx and ny are refractive indexes of the protective film for preventing color distortion in the x-axis and y-axis directions for light having a wavelength of 550nm, respectively, and d is the thickness of the protective film for preventing color distortion.
However, Heo discloses a similar polarizing plate where the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm calculated from the following Equation 1 in a range of 10nm to 1000nm: [Equation 1] Rin = (nx-ny) * d,  wherein nx and ny are refractive indexes of the protective film for preventing color distortion in the x-axis and y-axis directions for light having a wavelength of 550nm, respectively, and d is the thickness of the protective film for preventing color distortion (Heo, Paragraphs 0060-0067; Paragraph 0145).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective film as disclosed by Nojiri to have a particular in-plane retardation value as disclosed by Heo. One would have been motivated to do so for the purpose of preventing rainbow stains (Heo, Paragraph 0070). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nojiri in view of Kajita (US Publication No.: US 2011/0013115 A1 of record).
Regarding Claim 12, Nojiri discloses the display device according to claim 9.
Nojiri fails to disclose that in the at least two protective films for preventing color distortion, the TD axes of the respective protective films are orthogonal to each other.
However, Kajita discloses a similar display where in the at least two protective films for preventing color distortion, the TD axes of the respective protective films are orthogonal to each other (Kajita, Figure 4; Paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective films as disclosed by Nojiri to have particular TD axes as disclosed by Kajita. One would have been motivated to do so for the purpose of suppressing warpage (Kajita, Paragraph 0058). 

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection above.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871